PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/789,424
Filing Date: 20 Oct 2017
Appellant(s): Kim et al.



__________________
Gary D. Yacura, Reg. No. 35,416
Corey E. Smith, Reg. No. 57,807
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/5/2020.


Every ground of rejection set forth in the Office action dated 6/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant’s argument are presented below and Examiner’s responses are [bracketed and italicized].

	Argument A on page 9-15
	(starting in the last paragraph of page 9-first paragraph of page 10) “In particular, Hahn in view of Park does not teach or suggest a host device initially generating a “cache table,” as recited in claim 1. Hahn teaches a system for a computer readable media,where a storage device 104 (the Examiner’s asserted “storage device,” recited in claim 1) generates a control table 124 (Examiner’s asserted “cache table,” recited in claim 1), and later a portion of the metadata in the control table 124 can be transferred to the control table 114 in the cache 112 of a host device (the Examiner’s asserted “host device,” recited in claim 1). As disclosed in para. [0023], once the control table 124 is created, the metadata in the table 124 may be transferred (to the control table 114, for instance) - whereupon the metadata is ‘never modified’ once it is created. Based on this understanding of Hahn, Hahn does not teach or suggest a host device initially generating a “cache table,” as recited in claim 1 - as the storage device 104 of Hahn (not the host device) generates the control table 124, and the metadata in the control table 124.
[The examiner respectfully submits that the Hahn’s reference teaches the appellant’s claimed limitation “a host device initially generating a cache table” as cited in the section 0045-0046; wherein section 0045 teaches initializing the SSD, this may include initializing SSD control tables or other metadata and initializing the L1 cache. for example, controller 120 may clear device cache 118 ad set up control table(s) 124; in this case, the host device can be considered as the combination of the host 102, the controller 120 and control table 124. The host device can be the host and the other components. The host device is not equal to the host. In addition, Hahn’s section 0046 teaches the host driver is initialized, this may include setting aside a portion of the host memory for use as a host cache, optionally clearing that memory, and sending the address for that portion to the SSD].

(Page 10, last paragraph-first paragraph of page 11) “the host device 10 is not able to initially generate the mapping table - as the storage device (including UMC controller 20, main memory 30 and flash memory 40) is the portion of the system of Park that initially generates the mapping table” For at least these reasons, Hahn in view of Park does not teach or suggest “a host device configured to... initially generate a cache table. 
	[The examiner respectfully submits that the Park’s reference teaches the appellant’s claimed limitation “a host device initially generating a cache table” as cited in the section 0091-0095, wherein the MMU 150 of the host device10 updates the mapping table in the TLB 151 (as appellant admitted), in this case, the processing of updating the mapping table is considered as initially generating the cache table, since the MMU 150 is located in the host device, therefore, Park teaches the host device initially generating the cache table. Appellant stated the storage device (including UMC controller 20, main memory 30 and flash memory 40) is the portion of the system of Park that initially generates the mapping table, however, there is nothing in the sections 0091-0095 of Park teaches the storage device initially generating the mapping table. In addition, the Examiner rejected this limitation based on the Hahn reference].

(Page 11, last paragraph-first paragraph of page 15) “Appellant submits that it is not reasonable to assert that the controller 120 of the storage device 104 can be relocated to instead be in the host 102”. Asserting that the controller 120 could be moved to the host 102 (as the Examiner asserts in the excerpt above) would make Hahn inoperable for its intended purpose, and would destroy the purpose and intent of Hahn”. Based on this further understanding of Hahn, Hahn does not teach or suggest that the host 102 initially generates the metadata (the Examiner’s asserted “cache table” recited in claim 1). Instead, in Hahn, the controller 120 of the storage device 104, which has access to local firmware and configuration data to operate the storage device 104, must necessarily generate the metadata, and shift this data to the host 102 only if doing so helps increase the performance of the storage device 104. For these added reasons, Hahn does not teach or suggest a host device initially generating a “cache table” (as recited in claim 1).
The Examiner respectfully submits that Hahn’ reference teaches the controller 120 may clear device cache 118 ad set up control table(s) 124 (section 0045-0046 of Hahn; also admitted by appellant in the page 13; the controller 120 generates the control table and initializes the device cache); in this case, the controller 120 can be part of a host device, the host device can be considered as the combination of the host 102, the controller 120 and control table 124. The host device can be the host and the other components and the host device is not equal to the host. In addition, Skilled artisans may implement the described functionality in varying ways for this particular application, Various components and blocks may be arranged differently (e.g., arranged in a different way such as the host device includes the host, the controller and the control table) without change the functionality of the subject matter, therefore, it is reasonable to include the controller and other components in the host device and would not destroy the purpose and intent of Hahn].

With regard to independent claims 14 and 18, the examiner maintains the rejections of these claims under 103 since these claims contains features similar to claim 1.

Argument B on page 15
Claims 16 and 17 stand rejected under 35 U.S.C. §103 as being unpatentable over Hahn in view of Park, and further in view of U.S. Publication No. 2012/0249345 (“Yanada”). This rejection is respectfully traversed. Yanada does not remedy the deficiencies of Hahn in view of Park, as argued above with regard to claim .
[The Examiner respectfully submits the Hahn and Park teach the claimed limitations as explained/argued as shown above, therefore, the rejections of claims 16-17 are maintained as shown in the final rejection]. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/HUA J SONG/Primary Examiner, Art Unit 2133   
                                                                                                                                                                                                     Conferees:


/JARED RUTZ/
Supervisory Patent Examiner, Art Unit 2133

/KEVIN L ELLIS/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.